Citation Nr: 1714422	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  96-50 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for right shoulder rotator cuff tendonitis, prior to January 22, 2008, and higher than 30 percent, effective January 22, 2008.

2.  Entitlement to an initial rating higher than 20 percent for left shoulder rotator cuff tendonitis.

3.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to July 1995, from December 2000 to November 2001, and from February 2002 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO). 

In October 2013 the Board rendered a decision on the Veteran's appeal.  In September 2014 the United States Court of Appeals for Veterans Claims (Court) remanded the Board's decision, pursuant to a Joint Motion for Partial Remand (Joint Motion).  The Joint Motion noted that the Veteran did not intend to appeal the Board's denial of an increased rating for left musculocutaneous nerve damage.

The Board remanded the claim in August 2015 so that a VA examination could be provided.  In February 2016 the Board remanded the claim again as additional records needed to be added to the record.  The Board also directed that another VA examination be provided.  The case is now returned for appellate review.  

The Board noted in its August 2015 remand that despite the fact that the Veteran is already in recepit of special monthly compensation (SMC) at the S-1 level, the Joint Motion stated that the issue of entitlement to SMC based on the need for aid and attendance had been raised by the record.  As aid and attendance is a greater benefit than housebound benefits, discussion of entitlement to SMC based on need for aid and attendance is not moot.  Also the evidence shows the issue of SMC based on need for aid and attendance has been raised by the record.  Thus, this matter is addressed by the Board below.  See 38 C.F.R. § 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

The issue of entitlement to SMC based on the need for aid and attendance is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran failed to report for a November 2016 VA examination scheduled in conjunction with his initial rating claims for bilateral shoulder disabilities

2.  Prior to January 22, 2008, the Veteran's right rotator cuff tendonitis was not shown have limitation of motion of the arm to midway between the side and the shoulder level, ankylosis of the scapulohumeral articulation, or fibrous union of the humerus.

3.  From January 22, 2008, the Veteran's right rotator cuff tendonitis has not been manifested by limitation of motion of the arm to 25 degrees from the side, ankylosis of the scapulohumeral articulation, or fibrous union of the humerus.

4.  Throughout the course of the appeal, the Veteran's left rotator cuff tendonitis has not been manifested by limitation of motion of the arm 25 degrees from the side, ankylosis of the scapulohumeral articulation, or fibrous union of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for right rotator cuff tendonitis have not been met for the period prior to January 22, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201 (2016). 

2.  The criteria for an evaluation in excess of 30 percent for right rotator cuff tendonitis have not been met for the period on and after January 22, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a , Diagnostic Codes 5024-5201 (2016).

3.  The criteria for an initial evaluation in excess of 20 percent for left rotator cuff tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a , Diagnostic Codes 5024-5201 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

A rating decision in November 2006, in pertinent part, granted service connection for right and left rotator cuff tendonitis.  The Veteran appealed the assigned ratings.  "In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records.  VA treatment records are associated with the claims file. There are no reports of outstanding post-service treatment records.  

As noted, this case was remanded by the Board in March 2012 for further development.  In accordance with the Board's March 2012 remand directives, the Veteran was afforded VA examinations of his right rotator cuff tendonitis, left rotator cuff tendonitis in April 2012.  Prior to the Board's March 2012 remand for current VA examinations, the Veteran had undergone medical examinations of his right and left shoulder disabilities in November 2005, December 2005, and January 2008.  

The Board relied on the VA examinations in November 2005, December 2005, January 2008, and April 2012 to deny the claim in October 2013.  However, as noted, the Board's October 2013 Board decision was vacated, insofar as it denied an increased rating for the bilateral shoulder disabilities.  The September 2014 Joint Motion asserted that the November 2005 and January 2008 VA examinations were inadequate for rating purposes because the examiners failed to render "findings in terms of additional range-of-motion loss due to repetitive use, or at very least fails to explain why such a determination is not feasible . . . ."  The Joint Motion indicated that the Veteran must be afforded an adequate examination, or that the prior 2005 and/or 2007 examination reports should be returned to the previous examiners for clarification.  

Thus, in August 2015, the Board remanded the claim for an additional VA examination to be conducted, which was subsequently provided in November 2015.  In February 2016, the case was before the Board again, at which time the Board determined that additional VA treatment records should be obtained based on the Veteran's statements regarding possible upcoming surgeries for the shoulders.  The Veteran also was to be provided with an additional VA examination to address the present severity of his bilateral shoulder disabilities.

VA attempted to schedule the Veteran for an additional examination to address the severity of his bilateral shoulder disabilities in November 2016, but the Veteran failed to report for the examination.  The burden is on VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Board notes that although the Veteran's claims file does not contain a file copy of an actual notice letters from the VA Medical Center ("VAMC"), per standard VA practice, the Veteran's examination request report is included in his file.  The examination request reflects the Veteran's latest address of record.  Correspondence received from the Veteran's representative in December 2016 and February 2017 does not assert that the Veteran did not receive notice of the VA examination scheduled.  Thus, there is no reason shown to deduce that the Veteran did not receive notice of the examination scheduled in November 2016.

The Veteran did not provide any reason for his failure to report to the November 2016 examination.  Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. Title 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655(a). The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Although the record does not contain a VA examination more recent than November 2015 to address the initial rating claims for the bilateral shoulder disabilities, the Board will proceed with a decision.

The Board is satisfied as to substantial compliance with its August 2015 and February 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999); Stegall v. West, 11 Vet. App. 268 (1998).  With respect to the most recent examinations of record, the examiners reviewed the Veteran's claims file and took into account the Veteran's statements, which allowed for a fully-informed evaluation of the claimed disabilities.  The examiners provided detailed findings regarding the right and left shoulder disabilities.  Thus, the Board finds the examinations to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Increased Rating for Bilateral Shoulders

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The United States Court of Appeals for Veterans Claims also has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination, particularly if there is no medical evidence which adequately addresses level of impairment of the disability since the previous examination.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526-27 (1995).  The Veteran has claimed over the course of this appeal that his disabilities are more severely disabling than currently rated.  The Veteran's own contentions require additional medical examination to address the level of impairment.

As noted, since the Veteran failed to appear to his scheduled examination in November 2016 without offering any explanation for his failure to cooperate, the Board has no alternative but to evaluate the claims for increase based on the evidence of record, which does not support a higher rating for the service-connected shoulder disabilities.  See 38 C.F.R. § 3.655(b).

Historically, the RO's November 2006 rating decision granted service connection for right and left rotator cuff tendonitis.  The right and left rotator cuff tendonitis were each assigned initial noncompensable evaluations, effective July 27, 2005.  In August 2010, the RO increased the evaluation for right rotator cuff tendonitis to 20 percent, effective July 27, 2005, and a 30 percent evaluation was assigned from January 22, 2008.  The evaluation for left rotator cuff tendonitis was increased to 20 percent, effective from July 27, 2005. 

The Veteran's right and left rotator cuff tendonitis are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201.  When utilizing the Rating Schedule, when an unlisted condition is encountered, the VA is permitted to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2016). 

In the instant case, the Veteran's right and left rotator cuff tendonitis are rated as tenosynovitis.  Diagnostic Code 5024 provides that tenosynovitis will be rated as degenerative arthritis, which is rated on the basis of limitation of motion. 38 C.F.R. § 4.71a , Diagnostic Code 5003.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion, to be combined, not added.  Id.  

Moreover, in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2016). 

The hyphenated diagnostic code in this case indicates that tendonitis under Diagnostic Code 5024, is the service-connected disorder, and limitation of motion of the arm, under Diagnostic Code 5201, is a residual condition. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. 
 § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees. 38 C.F.R. § 4.71 , Plate I.

A May 2005 VA outpatient treatment record documents the Veteran's complaints of chronic shoulder pain for the previous two years. The Veteran reported that he was not on pain medications because he feared complications.  The pain was worst on movement.  There was no weakness or left shoulder numbness.  Physical examination revealed bilateral mild weakness of the triceps which the examiner noted may have been limited by pain.  There was restricted range of motion of both arms.  Abduction was limited by pain.  There was left shoulder tenderness.  The Veteran was advised to continue with rehabilitation. 

On VA examination in November 2005, it was noted that the Veteran is right hand dominant.  The Veteran complained of chronic pain and stiffness in the shoulders. Treatment consisted of Tylenol 3 with relief.  Excessive activities caused flare-ups of the shoulders.  With respect to activities of daily living, the Veteran reported that he needed help with showering and dressing.  He denied any additional limitation of range of motion or functional impairment beyond the pain.  He used a left shoulder sling.  There was no history of dislocation or subluxation.  There was no inflammatory arthritis.  

Physical examination revealed forward flexion of the right and left shoulders was from 0 to 90 degrees, respectively.  Abduction of the right and left shoulders was from 0 to 90 degrees, respectively.  External rotation of the right and left shoulders was from 0 to 90 degrees, respectively.  Internal rotation of the right and left shoulders was from 0 to 45 degrees, respectively.  Pain was noted on 90 degrees upon bilateral flexion and abduction.  Pain increased with any attempts at repetitive movements.  Range of motion was limited equally by pain, weakness and lack of endurance.  There was marked tenderness of the bilateral shoulders superiorly, left more than the right.  There was guarding of movement of the bilateral shoulders upon range of motion testing, however this could not be put in degrees.  There was no evidence of painful motion, edema, effusion, instability, weakness, redness, heat or abnormal movements.  There was no ankylosis or inflammatory arthritis.  The examiner noted that x-rays of the right shoulder taken in March 2005, and an MRI of the right shoulder taken in May 2005, were within normal limits. X-rays of the left shoulder taken in December 2005, revealed an absence of the distal part of the clavicle, post-surgical, otherwise within normal limits.  The diagnosis was bilateral rotator cuff tendonitis, left more than right, with post-surgical changes. 

On VA examination of the left shoulder in December 2005, the Veteran described sensory loss over the lateral left shoulder for three years.  He also reported difficulty moving the left shoulder.  Range of motion testing of the left shoulder revealed abduction was to 80 degrees.  Flexion was to 80 degrees.  Extension was to 0 degrees.  Adduction across the chest was to 10 degrees.  Power was 5/5 for biceps, triceps and distal muscles.  The deltoid was not fully tested secondary to pain.  The examiner reported that pain was secondary to local shoulder pathology and that there were no other neurological findings. 

A January 2007 VA outpatient treatment record shows the Veteran's complained of bilateral shoulder pain, with radiation down the arms.  He also reported that the shoulder disabilities intermittently affected his ability to perform activities of daily living.  Right shoulder forward flexion was to 110 degrees.  Abduction was to 110 degrees.  External rotation was to 40 degrees and internal rotation was to 15 degrees. Left shoulder forward flexion was to 100 degrees.  Abduction was to 100 degrees. External rotation was to 30 degrees.  The Veteran was unable to perform internal rotation of the left shoulder.  The examiner noted that there were no degenerative changes of the shoulders.  Physical therapy was recommended.

A subsequent January 2007 VA outpatient treatment record documents the Veteran's ongoing complaints of bilateral shoulder pain for years that had not changed.  The Veteran described the pain as being located on top of the shoulders. The pain was aggravated when lifting his arms.  The Veteran stated that he had difficulty donning shirts and with upper body self-care.  Examination of the right shoulder revealed forward flexion was to 100 degrees.  Abduction was to 100 degrees.  External rotation was to 20 degrees.  Internal rotation was to 90 degrees.  Left shoulder forward flexion was to 100 degrees.  Abduction was to 100 degrees.  External rotation was to 20 degrees.  Internal rotation was to 90 degrees. 

VA treatment records dated in February and March 2007 show that the Veteran received physical therapy for his bilateral shoulder disabilities.

A January 22, 2008 VA examination report reveals that the Veteran reported having intermittent pain and stiffness of the bilateral shoulders, with increased pain and additional limitation of range of motion during flare-ups.  Examination of the right shoulder revealed forward flexion was to 50 degrees.  Abduction was to 45 degrees. External rotation was to 45 degrees.  Internal rotation was to 50 degrees. Examination of the left shoulder revealed forward flexion was to 50 degrees.  Abduction was to 45 degrees.  External rotation was to 45 degrees and internal rotation was to 50 degrees.  The diagnosis was post traumatic osteoarthritis of the bilateral shoulders, with frozen shoulders syndrome.  The examiner noted that there  was no additional limitation of range of motion with repetitive motion.  The examiner also stated that any additional limitation of range of motion could not be determined without resort to mere speculation. 

A January 2011 VA treatment record documents the Veteran's complaints of shoulder pain.  Physical examination revealed bilateral arm abduction to 90 degrees. Forward flexion was to 110 degrees.  The assessment was chronic bilateral shoulder pain, adhesive capsulitis, most likely musculoskeletal.  A subsequent January 2011 VA treatment record showed that the Veteran underwent occupational therapy for treatment of his shoulders. 

On VA examination in April 2012, the Veteran reported flare-ups of the shoulders when sleeping, doing activities, taking a shower, or getting dressed.  Range of motion testing revealed forward flexion of the right shoulder was to 80 degrees with evidence of painful motion at 80 degrees.  Right shoulder abduction was to 80 degrees with evidence of painful motion at 70 degrees.  Left shoulder flexion was to 90 degrees with evidence of painful motion at 80 degrees.  Left shoulder abduction was to 80 degrees with evidence of painful motion at 80 degrees.  The Veteran was not able to perform repetitive-use testing due to pain.  He did have localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of both shoulders.  There was guarding of both shoulders.  Muscle strength testing revealed right and left shoulder abduction was 4/5.  Right and left forward flexion was 5/5.  There was no ankylosis of the glenohumeral articulation.  There was no history of mechanical symptoms such as clicking or catching.  There was no history of recurrent  dislocation of the glenohumeral joint.  The Veteran was unable to perform crank apprehension and relocation tests.  There was no acromioclavicular joint or other impairment of the scapula.  He was unable to perform cross-body adduction test.  The Veteran did not have a total shoulder joint replacement.  The examiner noted that the Veteran's shoulder conditions would not be equally served by an amputation with prosthesis.  Degenerative or traumatic arthritis had not been documented.  The examiner concluded that overall, the left and right shoulders displayed weakened movements in abduction and rotation mostly due to pain, and an inability to push against resistance.

The Veteran was provided an examination in November 2015 to assess the present severity of his bilateral shoulder disabilities.  The Veteran stated that he could not lift anything heavy because his shoulder and arms were weak.  He also noted that he had lots of pain and could not lift his shoulders.  Flexion and abduction was to 60 degrees on both the right and left shoulders.  There was no evidence of pain on weight-bearing.  There was tenderness that was greatly exaggerated with minimal palpation to the clavicle and shoulder girdle bilaterally.  There was no ankylosis.  There was no instability, dislocation, or labral pathology.  The examiner attempted to evaluate whether the Veteran had additional limitation of motion of the shoulders after repetitive use, pursuant to the Joint Motion, but was unable to make this assessment finding that the Veteran was suspected of exaggerating his symptoms.  The Veteran noted that he had fallen down the stairs two to three months prior to the examination and had reinjured his right shoulder.  He also stated that he had moved to Florida and was trying to get surgery for his left shoulder.  He mentioned that he was told prior to his move to Florida that he would need another surgery for his left shoulder.

Additional treatment records obtained showed flexion to 145 degrees bilaterally in November 2014.  There also was no record of additional surgeries for the shoulders.  

A.  Right Rotator Cuff Tendonitis effective prior to January 22, 2008

In assessing the shoulders, the rating for the right rotator cuff tendonitis based on limitation of motion of major upper extremity was initially evaluated as 20 percent disabling prior to January 22, 2008.  In order for a 30 percent rating to be assigned there must be limitation of motion of the major arm to midway between the side and the shoulder level. Such restricted motion is not shown in the November 2005 VA examination or VA treatment records. 38 C.F.R. § 4.71a , Diagnostic Code 5201. While factors such as pain and weakness have been considered, it has not been shown to result in additional functional limitation consistent with the limitation of motion associated with the next-higher rating. 38 C.F.R. §§ 4.40 , 4.45, 4.59.

There is also no evidence of either ankylosis, of malunion with marked deformity; or recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements; fibrous union of the humerus; false flail joint or flail shoulder shown, which are the only other means to obtain a rating higher than 20 percent disabling. 38 C.F.R. § 4.71a , Diagnostic Codes 5200, 5202 (2016). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right rotator cuff tendonitis during the appeal period prior to January 22, 2008, the evidence shows no distinct periods of time when the Veteran's service-connected right rotator cuff tendonitis varied to such an extent that a rating greater or less than 20 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Thus, the preponderance of the evidence is against an initial schedular evaluation in excess of 20 percent prior to January 22, 2008 for the right rotator cuff tendonitis.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

B.  Right Rotator Cuff Tendonitis Beginning January 22, 2008

The weight of the evidence also demonstrates that the Veteran's right rotator cuff tendonitis is no more than 30 percent disabling beginning January 22, 2008.  For an evaluation in excess of 30 percent, the evidence must show limitation of motion of the major arm to 25 degrees from the side. 38 C.F.R. § 4.71a , 5201.  The evidence as set forth above fails to show such a limitation of motion. Findings from VA treatment records and the January 22, 2008, April 2012, and November 2015 VA examination reports indicate that the motion of the major arm is shown to be greater than 25 degrees from the side. 

There is also no evidence of either ankylosis, fibrous union of the humerus, false flail joint, or flail shoulder shown, which are the criteria to obtain a rating higher than 30 percent disabling. 38 C.F.R. § 4.71a , Diagnostic Codes 5200, 5202.  

In addition, there was no pain on weight-bearing in 2015.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Moreover, while factors such as pain and weakness have been considered, such have not here been shown to result in additional functional limitation consistent with the criteria associated with the next-higher rating. 38 C.F.R. §§ 4.40 , 4.45, 4.59. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right rotator cuff tendonitis during the appeal period beginning on January 22, 2008, the evidence shows no distinct periods of time when the Veteran's service-connected right rotator cuff tendonitis varied to such an  extent that a rating greater or less than 30 percent would be warranted.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Thus, the preponderance of the evidence is against an initial schedular evaluation in excess of 30 percent beginning on January 22, 2008.  Gilbert, 1 Vet. App. at 56.


C.  Left Rotator Cuff Tendonitis

The Veteran's left arm is the minor upper extremity.  In this regard, the evidence, to include VA examinations conducted in November 2005, January 2008, April 2012, and November 2015 does not show that the Veteran's left shoulder is limited to 25 degrees from side to warrant a higher evaluation. 38 C.F.R. § 4.71a , Diagnostic Code 5201. 

As with the right shoulder, there is also no evidence of either ankylosis, of malunion with marked deformity; or recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements; fibrous union of the humerus; false flail joint or flail shoulder shown, which are the only other means to obtain a rating higher than 20 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  

There was no pain on weight-bearing in 2015.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Moreover, while factors such as pain and weakness have been considered, such have not here been shown to result in additional functional limitation consistent with the criteria associated with the next-higher rating. 38 C.F.R. §§ 4.40 , 4.45, 4.59. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left rotator cuff tendonitis, the evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected left rotator cuff tendonitis varied to such an extent that a rating greater or less than 20 percent would be warranted.  Fenderson, 12 Vet. App. at 126. 

D.  Lay Statements/ Summary 

Thus, the preponderance of the evidence is against an initial schedular evaluation in excess of 20 percent prior to January 22, 2008.  Gilbert, 1 Vet. App. at 56.
The Veteran is competent to report symptoms associated with his bilateral shoulder disabilities.  However, there is reason shown to doubt his credibility in this regard, as the examiner commented in November 2015 that the Veteran appeared to be exaggerating some of his symptoms concerning his shoulder disabilities.  The Joint Motion noted that the examination provided needed to assess why additional functional loss due to flare-ups could not be determined without resort to speculation.  The VA examiner in November 2015 provided a reason for why this was so on the basis of the Veteran exaggerating his symptoms.  Even if the Veteran's complaints were thoroughly credible, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his bilateral shoulder disabilities and his views are of limited probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical evaluation of the bilateral shoulders.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the Board denies an increased rating for the bilateral shoulder disabilities.  To the extent that the Veteran contends entitlement to a higher rating for his bilateral shoulder disabilities, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58. 

E.  TDIU 

In a June 2011 rating decision, the Veteran was granted a total disability rating based on individual unemployability (TDIU) due to his service-connected psychiatric disability, effective July 27, 2005; and entitlement to special monthly compensation based on housebound criteria being met, effective July 27, 2005.

However, a grant of a 100 percent disability rating does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC ) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s) ); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

The evidence does not show that the Veteran has been rendered unemployable solely as a result of his service-connected shoulder disabilities.  While he would have significant limitation in any physical activities associated with employment, none of the medical findings show total occupational impairment solely as a result of his shoulder disabilities.  Thus, the issue of TDIU based solely on the service-connected shoulder disabilities has not been raised by the record.

III. Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321 (b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate. 

The Veteran's service-connected right rotator cuff tendonitis is evaluated as a musculoskeletal disorder pursuant to 38 C.F.R. § 4.71a , Diagnostic Codes 5024-5201, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to January 22, 2008, at the most, forward flexion and abduction of the right shoulder was from 0 to 90 degrees.  External rotation was to 40 degrees and internal rotation was to 15 degrees.  Beginning on January 22, 2008, at the most, the right shoulder revealed forward flexion was to 50 degrees.  Abduction was to 45 degrees.  External and internal rotation was most severely limited to 30 degrees. When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the Veteran's right rotator cuff tendonitis are congruent with the disability picture represented by the ratings currently assigned. Evaluations in excess of these ratings are provided for certain manifestations of the Veteran's service-connected right rotator cuff tendonitis, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings that are currently assigned reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5024-5201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Veteran's service-connected left rotator cuff tendonitis is evaluated as a musculoskeletal disorder pursuant to 38 C.F.R. § 4.71a , Diagnostic Codes 5024-5201, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability. Id.  Limitation of the Veteran's service-connected left rotator cuff tendonitis, at the most, was forward flexion was to 50 degrees, abduction was to 45 degrees, and external and internal rotation was most severely limited to 30 degrees. When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the Veteran's left rotator cuff tendonitis are congruent with the disability picture represented by the 20 percent rating assigned. An evaluation in excess of 20 percent are provided for certain manifestations of the Veteran's service-connected left rotator cuff tendonitis, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 20 percent rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5024-5201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749  (1996).


ORDER

Entitlement to an initial rating higher than 20 percent for right shoulder rotator cuff tendonitis, prior to January 22, 2008, and higher than 30 percent, effective January 22, 2008, is denied.

Entitlement to an initial rating higher than 20 percent for left shoulder rotator cuff tendonitis is denied.


REMAND

The Joint Motion noted that the Board should adjudicate whether the Veteran is entitled to SMC based on need for regular aid and attendance as part of his increased rating claim.  As noted in the introduction, the Board has inferred and taken jurisdiction over a claim for SMC for the aid and attendance due to service-connected disabilities.  See Akles, 1 Vet. App. 118. 

The Veteran has stated on VA examination in November 2005 that excessive activities caused flare-ups of the shoulders; and that he needed help with showering and dressing.  On VA examination in April 2012, the Veteran also reported flare-ups of the shoulders when sleeping, doing activities, taking a shower, or getting dressed.  Most recently in November 2015, the Veteran noted that he sometimes could not get dressed or take a shower because of the pain in the shoulders.  

On remand, the Veteran must be provided with proper notice of the evidence necessary to substantiate a claim for SMC for aid and attendance or housebound status.  Any development deemed necessary should also be conducted, to include obtaining a medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to special monthly compensation for aid and attendance due to service-connected disabilities. 

Then, conduct any further development of the special monthly compensation claim deemed necessary, to include obtaining medical examinations or opinions.

2.  Thereafter, readjudicate the remaining issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


